 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES KELLY,                                       Case No. 1:18-cv-00367-LJO-SKO (PC)
12                        Plaintiff,
                                                         ORDER DENYING MOTION FOR
13              v.                                       APPOINTMENT OF COUNSEL AS
                                                         MOOT
14    W. ULIT, et al.,
                                                         (Doc. 8)
15                        Defendants.
16

17            Plaintiff James Kelly is a state prisoner proceeding pro se and in forma pauperis in this

18   closed action. On April 25, 2018, the Court closed this case in accordance with Plaintiff’s request

19   for voluntary dismissal. (Doc. 7.)

20            On May 19, 2021, Plaintiff filed a motion for the appointment of counsel in this and other

21   cases. (Doc. 8.) Because this case is closed, the Court DENIES Plaintiff’s motion as to this case

22   as moot.

23
     IT IS SO ORDERED.
24

25   Dated:      May 24, 2021                                       /s/   Sheila K. Oberto            .
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
